Lewis, P. J.,
delivered the opinion of the court.
The record in this cause consists of what purports to be a bill of exceptions, and nothing more. But it is a nullity for that purpose, since it does not appear to have been signed by the judge before whom the proceedings were had, or, in fact, by any person. A clerk’s memorandum states that it was “ filed and signed; ” but says nothing of who signed it. Even if the paper were properly authenticated as a bill of exceptions,' it would present nothing for our review. The case ivas dismissed on motion, and a motion for a new trial was afterwards overruled. But no exception to the ruling of the court was tendered on either occasion.
The appeal is dismissed.
All the judges concur.